 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JAMAR HEARNS,                                  1:17-cv-00038-AWI-GSA (PC)
12                                                   ORDER DENYING PLAINTIFF’S MOTION
                     Plaintiff,
                                                     TO FILE SURREPLY
13                                                   (ECF No. 51.)
               v.
14                                                   ORDER STRIKING PROPOSED SURREPLY
      ROSA GONZALES, et al.,
                                                     (ECF No. 50.)
15
                     Defendants.
16

17   I.     BACKGROUND
18          Jamar Hearns (“Plaintiff”) is a former state prisoner proceeding pro se and in forma
19   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds
20   against defendant Rosa Gonzales on Plaintiff’s claims for retaliation, violation of the Free
21   Exercise Clause, and violation of the Bane Act. (ECF No. 21.)
22          On July 19, 2019, Plaintiff filed a motion for leave to file a surreply and submitted a
23   proposed surreply for the court’s review. (ECF Nos. 50, 51.) Defendant has not opposed the
24   motion.
25   II.    SURREPLY
26          A surreply, or sur-reply, is an additional reply to a motion filed after the motion has
27   already been fully briefed. USLegal.com, http://definitions.uslegal.com/s/sur-reply/ (last visited
28   December 31, 2013). The Local Rules provide for a motion, an opposition, and a reply. Neither

                                                     1
 1   the Local Rules nor the Federal Rules provide the right to file a surreply. A district court may
 2   allow a surreply to be filed, but only “where a valid reason for such additional briefing exists,
 3   such as where the movant raises new arguments in its reply brief.” Hill v. England, 2005 WL
 4   3031136, *1 (E.D.Cal. Nov. 8, 2005).
 5           Plaintiff seeks to file a surreply in response to Defendant’s reply to Plaintiff’s opposition
 6   to Defendant’s motion for summary judgment filed on May 3, 2019. Plaintiff argues that
 7   Defendant raised two new issues in her reply brief. The first issue concerns Defendant’s
 8   statement that Plaintiff admitted in his opposition that he received a free prayer rug approximately
 9   five months after the incident, a fact that “Plaintiff explicitly refused to provide” at his deposition.
10   (ECF No. 51 at 10.) Defendant objects to Plaintiff using this purported fact to create a genuine
11   dispute of material fact. The second issue concerns Defendant’s statement that Plaintiff has used
12   standards for a RLUIPA claim, not a First Amendment free exercise claim. If granted leave to
13   file a surreply, Plaintiff expects to explain why he did not disclose at his deposition that he
14   received a free prayer rug, and to defend his use of facts supporting a RLUIPA claim.
15           These two “new” issues identified by Plaintiff were not newly raised by Defendant in her
16   reply brief. Plaintiff himself disclosed in his opposition that he had received a free prayer rug,
17   and Plaintiff himself raised and argued a RLUIPA claim in his opposition. These are not new
18   issues requiring a surreply by Plaintiff.
19           In his proposed surreply, Plaintiff offers substantial support to his argument that
20   Defendant’s actions caused a substantial burden to the practice of his religion and were not
21   reasonably related to a legitimate penological interest. Plaintiff previously argued the substantial
22   burden issue in his opposition and he now seeks to bring the argument again, more than a month
23   after Defendant’s motion for summary judgment was fully briefed and deemed submitted to the
24   court. L.R. 230(l).
25           Plaintiff has not shown good cause for the court to allow him to file a surreply. Therefore,
26   Plaintiff’s motion shall be denied and his proposed surreply shall be stricken from the record.
27   III.    CONCLUSION
28           Based on the foregoing, IT IS HEREBY ORDERED that:

                                                        2
 1        1.    Plaintiff’s motion to file a surreply (ECF No. 51), filed on July 19, 2019, is
 2              DENIED; and
 3        2.    Plaintiff’s proposed surreply (ECF No. 50), filed on July 19, 2019, is STRICKEN
 4              from the record.
 5
     IT IS SO ORDERED.
 6

 7     Dated:   October 31, 2019                          /s/ Gary S. Austin
                                                UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               3
